Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 25, 2022. 

Amendments
           Applicant's response and amendments, filed March 25, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3-4, 18-21, and 24, amended Claims 1-2, 5-17, 22-23, and 25, and added new claims, Claims 26-29.
	Claims 1-2, 5-17, 22-23, and 25-29 are pending and under examination. 

Priority
This application is a 371 of PCT/US2018/020470 filed on March 1, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/469,642 filed on March 10, 2017 and 62/465,649 filed on March 1, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on March 25, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
1. 	The prior objection to the drawings is withdrawn in light of Applicant’s amendment to improve the legibility of the text and providing color drawings, which the Examiner finds persuasive. 

Specification
2. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to disclose that which is encoded by SEQ ID NO’s in the table, which the Examiner finds persuasive. 

Allowable Subject Matter
3. 	The prior indication of allowability of Claims 1-2 is withdrawn in view of Applicant’s amendment to the claims. See new grounds of rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	The prior rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendment to the claim to cancel recitation of “or variant thereof”, which the Examiner finds persuasive. 

5. 	The prior rejection of Claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendment to the claim to recite the step of administering the rAAV subretinally or intravitreally, which the Examiner finds persuasive. 

6. 	The prior rejections of Claim(s) 22-23 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicants amendment to the claim to recite the step of administering the rAAV to the eye, e.g. subretinally or intravitreally, which the Examiner finds persuasive. 

7. 	Claims 23 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 22 recites the step of administering subretinally or intravitreally the rAAV to the eye of the subject. 
	Claims 23 and 25 recite “administered to the eye”, which is broader in scope than administering subretinally or intravitreally in Claim 22. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “at least about”. The metes and bounds of the term “at least about" are unclear because there are two limitations in this phrase: "at least" and "about". The limitation "about" is broad, but not indefinite. Similarly, the limitation "at least" is broad, but not indefinite. However, "at least about" is indefinite because the metes and bounds of limitation "at least about" can not be determined. “About” indicates values below 1x10^9 GC, which necessarily fails to meet the "at least" requirement.
Appropriate correction is required. See Claim 23, for example. 

9. 	Claims 1-2, 5-17, 22-23, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, and 13 have been amended to recite “the nucleotide sequence set forth in SEQ ID NO:3”. 
	Claim 15 has been amended to recite “the nucleotide sequence set forth in SEQ ID NO:10”. 
Such renders the claims indefinite because the reference SEQ ID NO’s necessarily comprises a plurality of different nucleotide sequences set forth within. The preposition “in” is a different scope than the preposition “of”. The prepositions “in” denotes a fragment of SEQ ID NO:3; whereas, “of” requires all SEQ ID NO:3 nucleotides. It is unclear which nucleotide sequence in SEQ ID NO:3 is to be present in the claimed nucleic acid. The instant claim differs from prior recitation “the nucleotide sequence of SEQ ID NO:3”, “the promoter is SEQ ID NO:10”, and “nucleic acid sequence is SEQ ID NO:3” (specification, pg 11, lines 8-9). The specification discloses the codon optimized nucleotide sequence may be a variant of SEQ ID NO:3 only have as little as 61% identity to SEQ ID NO:3, whereby sequence identity may be determined using only a small fragment of a reference sequence (pg 9, line 20).
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).
The Examiner notes that Applicant argues the prior rejection under 35 U.S.C. 102(a)(1) is overcome by having amended Claims 5 and 13 “to specify…the nucleotide sequence of [emphasis added] SEQ ID NO:3”, which is discordant with the instant claim amendments to recite “set forth in”. 
The Examiner suggests amending the claims to recite “the nucleotide sequence of SEQ ID NO:3” (as previously recited, and as argued by Applicant), and “the promoter is SEQ ID NO:10”. 
Appropriate correction is required. 

10. 	Claims 6-11, 14-17, 23, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23 and 25 recite “The method according to claim 22”. As discussed above, Claims 23 and 25 recite “administered to the eye”, which is broader in scope than administering subretinally or intravitreally in Claim 22. Apparently, the subretinal or intravitreal administration step of Claim 22 are not ‘according to’ the methods of Claims 23 and 25. Thus, the phrase “according to” renders the claims indefinite because it is unclear what other element(s) of Claim 22 are ‘according to’, as opposed to not ‘according to’. Claims 6-11, 14-17, and 26-29 suffer a similar deficiency for also reciting ‘according to’.
	Appropriate correction is required. See, for example, Claim 2, reciting “of claim 1”, and Claim 12, reciting “of claim 5”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11. 	Claim(s) 1-2, 5-12, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acland et al (U.S. 2004/0022766), as evidenced by GenBank BC050327 (2007; of record in SCORE). 
With respect to Claims 1-2, 5, and 26-29, Acland et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054]. 
Acland et al disclosed the transgene may encode a wildtype version [0019] of the mutant disease-causing gene. 
GenBank BC050327 evidences (search results in SCORE) that the wildtype human LCA gene encodes nucleotide sequences such as:
TCAGATGGCCA
|||||||||||
TCAGATGGCCA

CGAGATGATTTGGC
||||||||||||||
CGAGATGATTTGGC

AATGAGTTCGCATT
||||||||||||||
AATGAGTTCGCATT
 Thus, those of ordinary skill in the art would immediately recognize that Acland et al disclosed nucleic acid molecules comprising one or more nucleotide sequences set forth in SEQ ID NO:3 encoding human Lebercilin. 
Acland et al disclosed cloning the rAAV vector using a plasmid (Example 1, Virus preparation; “Plasmid DNA containing this construct was packaged into AAV particles”).

With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Thus, Acland et al anticipate the claims. 

12. 	Claim(s) 1-2, 5-7, 9-14, 16, 22-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS), as evidenced by GenBank BC050327 (2007; of record in SCORE). 
With respect to Claims 1-2, 5, and 26-29, Lewis et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [00138], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 21-22);
(d) an AAV 3' ITR ([00132], as illustrated in Figure 9A), 
wherein said LCA5 nucleic acid may be codon-optimized for expression in human cells [0079, 124, 160]. 
GenBank BC050327 evidences (search results in SCORE) that the wildtype human LCA gene encodes nucleotide sequences such as:
TCAGATGGCCA
|||||||||||
TCAGATGGCCA

CGAGATGATTTGGC
||||||||||||||
CGAGATGATTTGGC

AATGAGTTCGCATT
||||||||||||||
AATGAGTTCGCATT
 Thus, those of ordinary skill in the art would immediately recognize that Lewis et al disclosed nucleic acid molecules comprising one or more nucleotide sequences set forth in SEQ ID NO:3 encoding human Lebercilin. 
Lewis et al disclosed cloning the rAAV vector using a plasmid (e.g., [00182], “virus preparation from AAV encoding plasmids”).



With respect to Claim 6, Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
With respect to Claim 7, Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
With respect to Claim 9, Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
With respect to Claim 10, Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
With respect to Claim 11, Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
With respect to Claim 12, Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
With respect to Claim 13, Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV8 capsid (e.g. [00301], “packaged into AAV8 virions”).
With respect to Claim 22, Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV. Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye). 
With respect to Claim 25, Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
Thus, Lewis et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	Claims 1-2, 5-14, 16, 22-23, and 25-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acland et al (U.S. 2004/0022766) in view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
With respect to Claims 1-2, 5, 22, and 26-29, Acland et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054]. 
Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
Acland et al do not disclose wherein the rAAV is delivered about 1x10^9 to about 1x10^13 genome copies per eye (GC/eye) in an aqueous suspension. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 13 and 22-23, Lewis et al is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [00138], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 21-22);
(d) an AAV 3' ITR ([00132], as illustrated in Figure 9A), 
wherein said LCA5 nucleic acid may be codon-optimized for expression in human cells [0079, 124, 160]. 
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes or genome copies per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and gene therapy. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Acland et al to comprise the step of administering about 1x10^9 to about 1x10^13 vector genomes per eye, as disclosed by Lewis et al, with a reasonable expectation of success, the artisan being motivated to do so because Acland et al successfully demonstrated the administration of about 2x10^10 infectious rAAV particles to the eye [0077], and Lewis et al disclosed and successfully demonstrated the administration of at least 1x10^9 vector genomes/eye [00221]. Those of ordinary skill in the art would have immediately recognized that vector genomes directly relates to the presence rAAV particles comprising the therapeutic transgene of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV8 capsid (e.g. [00301], “packaged into AAV8 virions”).
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 6-12, 14-15, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acland et al (U.S. 2004/0022766) in view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS), as applied to Claims 1-2, 5-14, 16, 22-23, and 25-29 above, and in further view of Bennett et al (U.S. 2014/0087444; Applicant’s own prior art).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue
Neither Acland et al nor Lewis et al disclose wherein expression vector further comprises a CBA exon l and intron of nt 824 to nt 1795 of SEQ ID NO:8.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 15 and 17, Bennett et al (Applicant) disclosed rAAV vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron operably linked to the transgene of interest, said rAAV “may be employed in vivo to transduce cells of the ….mammalian retina after administration by subretinal injection” [0116], wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the chimeric CMV/chicken beta-actin enhancer promoter of Acland et al and/or Lewis et al to further comprise a chicken beta-actin intron comprising nucleotides 824-1795 of SEQ ID NO:8, as disclosed by Bennett et al in an rAAV expression vector with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the use of a chimeric CMV enhancer/chicken beta-actin promoter comprising SEQ ID NO:10 and chicken beta-actin intron comprising nucleotides 824-1795 of SEQ ID NO:8 operably linked to the artisan’s transgene of interest, whereby Applicant (Bennett et al) disclosed that said rAAV comprising said chimeric CMV enhancer/chicken beta-actin promoter comprising SEQ ID NO:10 and chicken beta-actin intron comprising nucleotides 824-1795 of SEQ ID NO:8 operably linked to the artisan’s transgene of interest “may be employed in vivo to transduce cells of the ….mammalian retina after administration by subretinal injection” [0116].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
Lewis et al disclosed wherein the rAAV capsid may be AAV9, AAV8, AAV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [00138]. 
Bennett et al disclosed wherein the rAAV capsid may be AAV8, AAV7, AAV6, AaV5, AAV4, AAV3, AAV2, or AAV1 [0084].
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
Lewis et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0081].
Bennett et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence (supra).
With respect to Claim 8, Acland et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
Bennett et al disclosed wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0007].
With respect to Claim 9, Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
Lewis et al disclosed wherein the vector genome further comprises a polyA (e.g. Table 1, Figure 1a).
Bennett et al disclosed wherein the vector genome further comprises a polyA [0007].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
Lewis et al disclosed wherein the vector genome further comprises an intron (e.g. Table 1, Figure 1a).
Bennett et al disclosed wherein the vector genome further comprises an intron (supra).
With respect to Claim 11, Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
Lewis et al disclosed wherein the vector genome further comprises further comprising an enhancer (e.g. Table 1, Figure 1a).
Bennett et al disclosed wherein the vector genome further comprises further comprising an enhancer (supra).
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
Lewis et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [00145, 147, 160].
Bennett et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0116].
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
Bennett et al disclosed wherein the suspension is suitable for subretinal injection [0116].
With respect to Claim 16, Lewis et al disclosed wherein the rAAV capsid is an AAV8 capsid (e.g. [00301], “packaged into AAV8 virions”).
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV.
Lewis et al disclosed a method of treating a subject ([00145], human patient) having LCA [00162] with the rAAV.
Acland et al disclosed wherein the rAAV is administered subretinally or intravitreally [0077].
Lewis et al disclosed wherein the rAAV is administered subretinally or intravitreally [00149].
Bennett et al disclosed wherein the rAAV is administered subretinally [0116].
With respect to Claim 23, Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
Bennett et al disclosed wherein said rAAV is administered subretinally at a dosage of 1x10^11 to 1x10^13 virus particles [0116].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. 	Claims 1-2, 5-6, 9, 11, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of Lewis et al (U.S. Patent No. 10,392,622) in view of GenBank BC050327 (2007; of record in SCORE). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 1-2, 5, and 26-29, ‘622 claims (claims 1-3) a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid, and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin (e.g. claims 12-13);
(d) an AAV 3' ITR.
‘622 does not disclose a nucleotide sequence for LCA5; however, those of ordinary skill in the art had long-recognized the wildtype nucleotide sequence of LCA5. 
GenBank BC050327 evidences (search results in SCORE) that the wildtype human LCA gene encodes nucleotide sequences such as:

TCAGATGGCCA
|||||||||||
TCAGATGGCCA

CGAGATGATTTGGC
||||||||||||||
CGAGATGATTTGGC

AATGAGTTCGCATT
||||||||||||||
AATGAGTTCGCATT
 Thus, those of ordinary skill in the art would immediately recognize that the LCA5-encoding nucleic acid molecule(s) comprise one or more nucleotide sequences set forth in SEQ ID NO:3. 
‘662 specification discloses cloning the rAAV vector using a plasmid (e.g., Figure 4, legend [00182], “virus preparation from AAV encoding plasmids”).
With respect to Claim 6, ‘622 claims (claim 3) wherein the rAAV capsid may be AAV9, AAV8, AV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof. 
With respect to Claim 9, ‘622 claims (claim 1) wherein the vector genome further comprises a polyA.
With respect to Claim 11, ‘622 claims (claim 14) wherein the vector genome further comprises further comprising an enhancer.
Thus, the instant claims are anticipated by and/or obvious variants of the patented ‘622 claims.

16. 	Claims 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of Lewis et al (U.S. Patent No. 10,392,622) in view of GenBank BC050327 (2007; of record in SCORE), as applied to Claims 1-2, 5-6, 9, 11, and 26-29 above, and in further view of Acland et al (U.S. 2004/0022766). Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘622 does not claim wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2. However, prior to the effective filing date of the instantly claimed invention, Acland et al (co-author to instant inventor Jean Bennet) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031];
(d) an AAV 3' ITR [0054], 
wherein the AAV 5’ ITR and/or AAV 3’ ITR is from AAV2 [0054].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first 5’ ITR and/or 3’ ITR serotype of an rAAV vector, as disclosed by Lewis et al, with a second 5’ ITR and/or 3’ ITR serotype of an rAAV vector, to wit, AAV2 serotype as disclosed by Acland et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first 5’ ITR and/or 3’ ITR serotype of an rAAV vector, as disclosed by Lewis et al, with a second 5’ ITR and/or 3’ ITR serotype of an rAAV vector, to wit, AAV2 serotype as disclosed by Acland et al because Applicant previously disclosed that the LCA5 transgene may be encoded in rAAV expression vectors comprising AAV2 5’ and 3’ ITRs.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 6, ‘622 claims (claim 3) wherein the rAAV capsid may be AAV9, AAV8, AV7, AAV7m8, AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof. 
Acland et al disclosed wherein the rAAV capsid may be AAV6, AAV5, AAV4, AAV3, AAV2, or AAV1, or variants thereof [0023]. 
With respect to Claim 7, Acland et al disclosed wherein the promoter is a cytomegalovirus (CMV) promoter or a hybrid promoter comprising a CMV promoter sequence and a chicken beta actin (CBA) promoter sequence [0041].
With respect to Claim 9, ‘622 claims (claim 1) wherein the vector genome further comprises a polyA.
Acland et al disclosed wherein the vector genome further comprises a polyA [0037].
With respect to Claim 10, Acland et al disclosed wherein the vector genome further comprises an intron [0041].
With respect to Claim 11, ‘622 claims (claim 14) wherein the vector genome further comprises further comprising an enhancer.
Acland et al disclosed wherein the vector genome further comprises further comprising an enhancer [0041].
With respect to Claim 12, Acland et al disclosed a pharmaceutical composition comprising the rAAV vector and a pharmaceutical acceptable carrier or excipient suitable for delivery to the eye [0056].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious variant of ‘622 claims. 

17. 	Claims 13-14, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of Lewis et al (U.S. Patent No. 10,392,622) in view of GenBank BC050327 (2007; of record in SCORE) and Acland et al (U.S. 2004/0022766), as applied to Claims 1-2, 5-12, and 26-29 above, and in further view of Lewis et al (WO 16/019364; published February 4, 2016; Applicant’s own work not cited in an IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘622 does not claim wherein the pharmaceutical composition comprises about 1x10^10 genome copies. However, prior to the effective filing date of the instantly claimed invention, 
With respect to Claim 13, Acland et al disclosed an aqueous suspension suitable for administration to an LCA patient [0016] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([0077], e.g. 2x10^11 infectious particles/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Lewis et al disclosed an aqueous suspension suitable for administration to an LCA patient [00162] said suspension comprising an aqueous suspending liquid and about 1x10^10 viral particles to about 1x10^12 GC or viral particles per eye ([00148], e.g. 5x10^12 vector genomes/eye) of a recombinant adeno-associated virus (rAAV) useful as a therapeutic for LCA, said rAAV having an AAV capsid, and having packaged therein a vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin; and
(d) an AAV 3' ITR.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Acland et al to comprise the step of administering about 1x10^9 to about 1x10^13 vector genomes per eye, as disclosed by Lewis et al, with a reasonable expectation of success, the artisan being motivated to do so because Acland et al successfully demonstrated the administration of about 2x10^10 infectious rAAV particles to the eye [0077], and Lewis et al disclosed and successfully demonstrated the administration of at least 1x10^9 vector genomes/eye [00221]. Those of ordinary skill in the art would have immediately recognized that vector genomes directly relates to the presence rAAV particles comprising the therapeutic transgene of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 14, Acland et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [0077].
Lewis et al disclosed wherein the suspension is suitable for subretinal or intravitreal injection [00149].
With respect to Claim 22, Acland et al disclosed a method of treating a subject ([0057], human patient) having LCA [0016] with the rAAV, wherein the rAAV is administered subretinally or intravitreally [0077].
With respect to Claims 23 and 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Lewis et al disclosed wherein the rAAV is delivered about 1x10^9 to about 1x10^13 vector genomes per eye (vg/eye) in an aqueous suspension ([00148], e.g. 5x10^12 vector genomes/eye).
With respect to Claim 25, Acland et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([0077], 2x10^11 infectious particles, volume of about 0.15ml (syn. 150 microliters), thereby restoring visual function in said subject.
Lewis et al disclosed wherein said rAAV is administered in a dosage of from 1x10^9 to 1x10^13 rAAV in a volume comprising about or at least 150 microliters ([00148], 5x10^12 GC, volume of about 0.1ml (syn. 100 microliters), thereby restoring visual function in said subject.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious variant of ‘622 claims. 

Citation of Relevant Prior Art
18. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GenBank Accession AF334827 (2002) teaches a commercially available cloning vector, pTurbo-Cre, comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

GenBank Accession GU299216 (2010) teaches a commercially available cloning vector, pCAGGS-T7, comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

Thus, those of ordinary skill in the art have long-recognized expression vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 being operably linked to the artisan’s gene of interest.

	Chung et al (Invest. Ophthalmol. & Vis. Sci. 54(15): ARVO Annual Meeting Abstract, 2710, 2013; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught an rAAV serotype 2 vector comprising a chicken beta-actin promoter operably linked to Lebercilin, said rAAV vector being encapsidated in AAV9 capsid serotype (AAV2/9) and being used in a method to treat LCA in a subject. 

Conclusion
19. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633